ITEMID: 001-115144
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF VOLK v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: No violation of Article 2 - Right to life (Article 2 - Positive obligations;Article 2-1 - Life) (Substantive aspect);No violation of Article 2 - Right to life (Article 2-1 - Effective investigation) (Procedural aspect)
JUDGES: André Potocki;Angelika Nußberger;Ann Power-Forde;Helena Jäderblom;Mark Villiger;Paul Lemmens
TEXT: 5. The applicant was born in 1966 and lives in Prem. She is the mother of Simon Volk, who was born in 1983.
6. On 14 January 2008 the applicant’s son was convicted of rape, grievous bodily harm and deprivation of liberty. He was sentenced to three years and four months in prison. On 11 November 2008 he started serving his prison sentence in Dob Prison.
7. The applicant’s son had been dependent on drugs since 2001. As a part of his medical treatment in prison he received substitutes for opiates, such as Suboxon, Sanval, which is a hypnotic, Serguel, which is an antipsychotic drug, and Zoloft, which is an anti-depressant. Before beginning his sentence, the applicant’s son made an appointment at a drug dependency treatment centre at a psychiatric hospital. Its report, dated 7 October 2008, shows that he had stated that he wished to be hospitalised, but had failed to meet the conditions, namely abstinence. On 6 November 2008 the applicant’s son was examined privately by a psychiatrist, who noted that he had no sign of abstinence and was referred to his general practitioner for treatment for drug dependency.
8. As regards the facilities available to the applicant’s son in the cells and common areas in Dob Prison, as well as the health care regime in the prison and the conditions imposed on him regarding activities outside the cells and contact with the outside world, see the Court’s decision in the case of Lalić and Others v. Slovenia (dec.), no. 5711/10 etc., 27 September 2011.
9. As regards drug users, the prison offers medical (including methadone substitution) treatment and therapeutic help in accordance with a specialised drug treatment programme. Prisoners who successfully undergo methadone substitution treatment are able to undergo detoxification, which normally takes three to four weeks. Further rehabilitation of previous drug users is provided in the drug-free sections of the prison, to which only those prisoners who are no longer dependent on drugs and who are no longer undergoing opiate replacement therapy may be assigned.
10. When he arrived in Dob Prison, the applicant’s son underwent an admission interview, conducted by a social worker, which, apart from his dependency problem, did not show anything giving rise to particular concern. On 12 November 2008 he was examined by a doctor, who prescribed him substitution therapy for drug dependency. On the same day he was seen by a drug abuse therapist.
11. The applicant’s son was initially placed in a seven-square-metre cell, which he shared with another prisoner. Between 17 November 2008 and 12 February 2009 he was accommodated in cell 1, Block 2. The cell, in which fifteen prisoners were held, measured about 60 square metres.
12. On 20 November 2008 the applicant’s son developed an infection in his right arm and underwent surgery on 24 November 2008. Between 25 November and 2 December 2008 his wound was cleaned and dressed daily.
13. On 12 and 26 November 2008 the applicant asked the Dob Prison authorities to move her son to Koper Prison. She stated that the latter prison was closer to their home and had better living conditions. She also stated that her son was often ill and was in hospital at the time of the request. Her request was rejected on the grounds that proper medical assistance could also be provided in Dob Prison.
14. In the meantime, the prison psychologist saw the applicant’s son on 25 November 2008. He noted, inter alia, that no serious mental difficulties or suicidal tendencies could be observed. On 5 December 2008 a prison social worker N.B., held a meeting with the applicant, her son and his sister. The applicant inquired about the prison regime and repeated her requests for a transfer for her son.
15. On 1 December 2008 the applicant told the drug abuse therapist that he was in crisis with his drug dependency and that he had stopped taking his substitution medication. The therapist informed him of the possible treatments for his drug dependency in the prison. On 8 December 2008 the applicant had a consultation with the psychologist. On 9 December 2008 the general practitioner noted in the report that the applicant had stopped taking the substitution medication.
16. On 10 December 2008 a “personal plan” (osebni načrt) was set up for the applicant’s son. Referring to the judgment by which he had been convicted and the report from the drug abuse therapist, the plan noted that the applicant’s son’s substitution therapy should be monitored and that he should be encouraged to deal with his drug dependency. It was envisaged that a urine test be regularly taken; that he have special psychological therapy with regard to the criminal offence he had committed; and that he be given the opportunity to continue his primary education. It was also noted that social worker N.B. was the officer responsible for his case.
17. On 11 December 2008 the applicant’s son had a consultation with the drug abuse therapist. On the same day he was also introduced to leisure activities provided by the prison. It was agreed that he would attend such activities for three hours every Wednesday. However, he attended only three times and after 7 January 2009 he gave up the enrolment.
18. On 22 December 2008 a meeting was held with the applicant’s son. The report prepared by the head of Block 2 following the meeting does not reveal anything untoward.
19. On 15 January 2009 the applicant’s son told the psychiatrist that he had started taking heroin again. He told the drug abuse therapist, whom he saw the same month, the same thing. During January 2009 the applicant’s son also had two consultations with the psychologist.
20. On 5 February 2009 the applicant’s son was seen by a social worker, following an “urgent request” in which he complained about extortion by his co-inmate, S.B., from other inmates, including himself. The applicant’s son gave a statement on the record in which he alleged that S.B. had taken money from him, as well as clothes and slippers. On 6 February 2009 S.B. was moved to Block 1 (high-security regime).
21. In the evening of 9 February 2009, two guards entered the cell and found the applicant’s son using a wet towel to cool his face. He told them that he had been attacked by D.M. because of a dispute over a USB network key. The operative head of the prison then talked to both prisoners, who reached agreement. After the incident, the applicant’s son’s personal belongings were searched. It was discovered that his computer was connected to the internet and drugs were found in his cupboard. The computer and the drugs were seized. Following the search, the applicant’s son repeatedly said that he would cut or hang himself and that he would not survive the night. The applicant’s son was then transferred to a special cell with video surveillance, where he remained from 10.55 p.m. On 10 February 2009 a report noting these events was prepared by the prison guard who was on duty that evening.
22. At 10.55 a.m. on 10 February 2009 the applicant’s son was returned to an ordinary regime. Before this transfer he was seen by the head of Block 2. According to the report prepared by the head, the applicant’s son had said that he had had no intention of committing suicide and that he had calmed down. It was also noted that he had refused to be examined by a doctor, as he had not sustained any injuries. Lastly, the report noted that the psychologist had talked to the applicant’s son and that the prison guards had been informed that they needed to pay special attention to him.
23. On 11 February 2009 the head of Block 2 and the prison psychologist held a meeting with the applicant, her son and his sister. The report of the meeting notes that the applicant alleged that her son was in danger and that it was no surprise that he was on drugs. They also discussed the incident of 9 February 2009 and the applicant’s transfer request. As regards the latter, the prison officers explained to the applicant that her son could not simply be moved to Block 3 or 4, and informed her that the prisoner who had extorted money from the applicant (presumably S.B.) was now being held in a high-security block (i.e. Block 1). The next day, 12 February 2009, the applicant was transferred to Block 1. The decision referred to his drug problem, refusal to give urine samples and possession of illegal items. His transfer to Block 1 implied that he could only have two hours of outdoor exercise and was not allowed to spend time in the recreation room. He was allowed to receive visits of an hour’s duration, and to use the telephone in accordance with the daily schedule. When leaving the cell he was accompanied by a guard and he could spend time outdoors only in the Block 1 yard. Two prisoners were allowed to be in the same area of the yard, under supervision. the applicant’s son was held in cells 32, 21 and 41.
24. On 18 February and 4 March 2009 social worker N.B. invited the applicant’s son for a consultation, but he refused. He also refused to have a consultation with the drug abuse therapist on 25 March and 15 April 2009. However, in February 2009 the applicant’s son had one consultation with the drug abuse therapist and three with the psychologist. In March 2009 he saw the drug abuse therapist once and the psychologist twice. Moreover, between 19 January and 23 March 2009 the applicant’ son had six consultations with the psychiatrist, in which they discussed his drug dependency and substitution therapy.
25. The applicant made further requests for a transfer for her son, which were refused on 18 March 2009.
26. On 23 March the team of officers dealing with the applicant’s son’s case decided that he should be moved to Block 3.
27. On 25, 27 and 31 March 2009 social worker N.B. held meetings with the applicant’s son. They discussed transferring him to an ordinary regime, where he would be able to participate in a drug treatment group and attend school as well as take part in leisure activities. They also discussed his problem with debt. The applicant’s son said that he had a debt of 200 euros (EUR) but he did not fear the person to whom he owed the money. He had more concern about a certain I.N., to whom he owed EUR 130 and whom he might meet on the yard if transferred. He added that he would not provoke I.N. When reminded, on 31 March 2009, that it was planned to transfer him to Block 3, the applicant’s son requested that this be delayed for at least a month. He said he did not feel strong enough to reject drugs if they were offered to him. He was reminded that he was continuing to refuse to give urine samples, which was an indication that he was taking drugs while in Block 1.
28. Following the meeting with social worker N.B. on 31 March 2009 (see paragraph 27 above), at which he had opposed the idea of being transferred to an ordinary regime, a decision was taken that he should stay in Block 1.
29. Following unsuccessful attempts to reach the Head of the Administration for the Execution of Prison Sentences (“the Administration”) by email or telephone, the applicant sent him a letter on 26 March 2009. She complained about the refusal of her request for transfer, stating that it was clear from the documentation available to the prison authorities that her son had lodged a complaint against S.B. and that she had asked for him to be transferred out of the cell following the attack by D.M. She also complained that the applicant’s son had previously been in a cell with sixteen prisoners, although the statutory limit was eight prisoners, and that, unlike in Koper Prison, in Dob Prison he was not provided with the opportunity to study or work. She also stated that of 510 prisoners 470 were taking drugs and that one psychiatrist was employed for less than six hours a day and was not sufficiently accessible. This letter was treated as an appeal and rejected by the Administration on 16 April 2009. The latter reiterated that Koper Prison did not provide any special psychological treatment targeted at her son’s drug abuse and the offence he had committed, and that Dob Prison had sufficient means at its disposal to ensure his safety.
30. It would appear that on 8 April 2009 the governor of Dob Prison requested, of his own motion, that the applicant’s son be transferred to Koper Prison, stating that this would have a positive effect on his motivation for realisation of his “personal plan”.
31. On 6, 14 and 16 April 2009 the applicant’s son saw the psychologist.
32. On 15 April 2009 it was ordered that the applicant’s visits to her son should be held behind a glass partition. The decision referred to the fact that following visits from his sister and the applicant on 4 and 15 April 2009 he was found to be in possession of a presumably illegal substance.
33. On 16 April 2009, during a conversation with a psychiatrist, the applicant’s son became very upset and threatened to harm himself. The prison governor ordered that he be placed in a single cell under supervision and afterwards remain in Block 1.
34. On 20 April 2009 the psychiatrist had a discussion with the applicant about her son’s situation. The applicant’s son was also examined by the psychiatrist. At that examination he said that he wished to reduce substitution therapy. He also confirmed that he had had suicidal thoughts twice before. The physiatrist prescribed him substitute therapy and anti-stress medication. The applicant’s son saw the psychologist the same day.
35. On 24 April and 6 May 2009 social worker N.B. invited the applicant’s son for a consultation, but he refused to attend.
36. On 12 May 2009 social worker N.B. and the prison governor held a meeting with the applicant and her son. The applicant stressed that her son was in danger and referred to her requests that he be transferred.
37. In the meantime, on 4 May 2009 the applicant’s son reported to the prison authorities that he had been attacked by an inmate from the same cell and asked to be transferred to another cell.
38. On 11 May 2009 the Head of the Administration issued a decision refusing the request by the governor of Dob Prison on the grounds already given in the previous decisions (see paragraphs 13 and 29 above), but ordered of his own motion a temporary placement of the applicant’s son in Koper Prison for the period between 20 May and 20 November 2009.
39. On 14 May 2009 a report was sent to Koper Prison, which noted the applicant’s son’s addiction problem and his fear of fellow inmates to whom he owed money. It was also mentioned in the report that officers from Dob Prison had noticed that a certain prisoner was putting pressure on the applicant and was demanding that he return money.
40. On 22 and 27 May 2009 the applicant’s son was examined by a general practitioner in Koper Prison, who noted that he had not been taking substitution medication.
41. On 5 July 2009, after a visit from his mother and sister, the applicant’s son was found to be in possession of a bag containing forty-nine tablets, which had been hidden in a shampoo bottle. Because of this incident, as well as because of his lack of interest in education and drug rehabilitation, the applicant’s son was returned to Dob Prison on 20 July 2009.
42. Following his return to Dob Prison, the applicant’s son was interviewed by a prison officer, who noted in a special questionnaire that he had a history of drug abuse and attempted suicide. The doctor who examined him noted that his medical condition remained unchanged. The applicant’s son was placed in a single cell 20 (7.4 square metres) in Block 1. The electric light in this cell was not functioning.
43. On 23 July 2009 the drug abuse therapist held a consultation with the applicant’s son. The latter said that he wished to discontinue the substitution therapy, but did not want to participate in drug therapy or give urine samples. He also alleged that he had intended to use the tablets he had been found to possess in Koper Prison to “clean himself”.
44. On 7 August 2009 the psychologist discussed a “personal plan” with the applicant’s son.
45. On 9 August 2009 the applicant’s son lodged a request to be given leave to bring into his cell certain objects, such as an electric extension cable, a USB key and so on, which was granted on 10 August 2009.
46. On 13 August 2009 the applicant was transferred to single cell 21 in Block 1, which was identical to cell 20 but had functioning electricity.
47. During his stay in Dob Prison the applicant’s son sent thirty-seven letters and received nineteen packages. He had telephone contact with his father, his sister and the applicant. He was visited regularly by the applicant and by his sister. He was allowed to bring in his computer, radio, headphones, boxing equipment and so on. In the period between 15 December and 23 March 2009 the applicant’s son participated in the “Bridge to education” programme. He attended forty-eight hours of this course.
48. On 14 August 2009, the technical facilities in the cell were inspected and the applicant’s son was given a DVD player, a night light and some other items for personal use brought in by his mother. Between 11.40 a.m. and midday the applicant telephoned his mother. Beforehand, while waiting for the telephone in the corridor, he was attacked by prisoner S.B. The security camera footage from the staircase area at the time of the attack, which was submitted to the Court, show that S.B. and the applicant’s son met at the stairs and that the former swung his hand towards the latter and grabbed or attempted to grab him, possibly around the neck. S.B. is then seen leaving, being followed by the guard who was rushing after him. These events took fourteen seconds.
49. At 6.50 p.m., in the context of regular supervision when the guard changed, two guards on day duty entered cell no. 20 and saw the applicant’s son sitting smoking. They later said that the applicant’s son looked at them and greeted them and that he seemed normal, as he had earlier in the day. At 7.25 p.m. two guards from the night shift opened cell 20 for a nurse to deliver the prescribed medication. They found the applicant’s son hanging from a water pipe by his bed sheet. The nurse examined him and concluded that he was dead. At 7.40 p.m. a doctor arrived. Officers from a local police station arrived at the scene at around 8 p.m. The investigating judge on duty was informed of the incident but declined to attend. According to a report dated 15 August 2009 the doctor found that the applicant’s son had died as a result of suicide, that there were no signs of violence and that the cause of suicide was a depressive syndrome and drug addiction. The remains were taken to a hospital, where an autopsy was carried out.
50. Immediately after the death of her son, the applicant requested the police to seize the applicant’s son’s personal file kept in the prison, which they did.
51. Following the death of the applicant’s son, one report was prepared by M., head of security at Dob Prison, and another by a three-member commission formed within the Administration.
52. The first report, which is dated 15 August 2009, concluded:
“We regret the incident. The prisoner was a known drug addict when he started serving his sentence. Due to his drug addiction, the enforcement of the prison sentence was very difficult ... Due to his drug addiction, [the applicant’s son] soon got into trouble with other inmates and suffered mental difficulties.
It is our assessment that the treatment of the prisoner was lawful, respectful and professional ...
We believe that the prisoner’s suicide could not have been prevented, due to the complexity of his problems.”
53. On 17 August 2008 the Head of the Administration appointed a three-member commission to investigate the circumstances of the applicant’s son’s death. The commission held interviews with the two prison guards who were on duty on the day of the suicide, the prison psychologist, certain prisoners, the nurse who was present at the scene of the suicide, the governor, and the Head of Unit 1, S.Ž,, and examined documents which remained available after the seizure. It issued a report on 28 August 2009. According to the report, the prison doctor and S.Ž. stated that the applicant’s son had not shown any suicidal tendencies. It noted that the applicant’s son had not reported the conflict he had with S.B. on the day of his death, which was only observed when the video recordings were inspected after the suicide. The commission concluded:
“According to the assessment made by the commission, the treatment [of the applicant’s son] was lawful, respectful and professional. However, by his conduct and actions the prisoner contributed to several conflict situations, which the authorities could not entirely prevent. The fact that the prisoner was often transferred within the establishment as well as to Koper Prison demonstrates that efforts were made to ensure his safety....The commission also notes that the deceased never reported maltreatment by or conflicts with the prison staff. It was also denied by the prisoners heard by the commission that the deceased was maltreated, threatened or intimidated by prison staff.
On the basis of the established facts, the commission concludes that the [authorities of] Dob Prison could not have prevented the suicide of the deceased.”
54. On 22 September 2009 the governor of Dob Prison sent the Administration an additional report, focusing on the conflict between the applicant’s son and S.B. It noted that the contact between the applicant’s son and S.B. took six seconds. Having regard to the statements of prison staff and a prisoner who were near the staircase at the time in question and did not observe or hear anything, as well as to the fact that the applicant’s son sustained no injuries, it was unlikely that S.B. had hit the applicant. The report also noted that the prison staff was of the opinion that there had been much more conflict going on than had actually been observed by them, and that some inmates claimed that the applicant’s son had debts amounting to a total of around EUR 5,000. According to the report, the telephone booths were situated near the staircase and inmates often encountered each other there. This was a known problem, and efforts to change the system were under way. The report suggested that it would have been easier for the applicant’s son to serve a sentence in a smaller prison and that a systemic solution to cases such as his would have been isolation from other inmates, which was legally and practically impossible at the material time.
55. Previously, on 23 March 2009, the applicant had lodged a criminal complaint against the prisoners who had allegedly intimidated and beaten her son on several occasions. Her statement given to the police read, as far as relevant, as follows:
“Simon started serving his sentence in 2008. He was placed in Building 2. There, he was intimidated by a prisoner called ... [S.B.], who would take his things (money and other things) and beat him (for example, every day he would wait for him outside the bathroom, slap him and demand that Simon give him everything he had). This was confirmed by another prisoner ... who shared a cell with Simon. [Further to complaints from Simon and another prisoner]... [S.B.] was transferred to Building 1 ... Simon was then beaten by a prisoner ... [D.M] on 9 February 2009 ... Immediately after that attack, Simon reported the incident to the prison guards and told them that he would cut his throat (this is what the administration told me). For that reason, Simon was put under video surveillance for twelve hours in a special room ... On 12 February 2009 Simon was moved to Building 1 and since then he has been afraid to leave the room ... He is afraid of ... [S.B and D.M.], who were also moved to this building ... so that now all three of them are there ...
I asked for a transfer for my son ... but was unsuccessful on the grounds that I failed to bring evidence showing that Simon was in danger.
I am very afraid for the safety of my son ... Simon is also very very afraid. I wish they would transfer him anywhere, just away from here, as he still has eighteen months to serve ...”
56. The police forwarded the above criminal complaint to the Novo Mesto District Prosecutor (“the Prosecutor”). On 6 April 2009 the Prosecutor requested the police to collect evidence and requested that the case be examined as a priority. Subsequently, the police forwarded to him a report which included a statement by the applicant’s son. The latter told the officers that he had no interest in pursing the proceedings and that it was his father who had started them. On 14 August 2009 the Prosecutor again requested the police to collect evidence, in particular as regards the allegations concerning D.M. and a certain I.N., who was also mentioned by the applicant at some point. He instructed them to question the suspects as well as prison staff, and also to investigate what measures were being taken by the prison staff to monitor the applicant’s son and what the prison authorities’ findings were as regards the applicant’s son’s endangerment and debts.
57. Following the applicant’s son’s death, on 14 August 2009 the police secured the evidence at the scene and ordered an autopsy. They took statement from, inter alia, the inmates who had had contact with the applicant’s son and seized the video recordings of his contact with S.B. on the day of the suicide. On 15 August 2009 the police interviewed the applicant. On the same day a hospital autopsy report was issued. It stated that there were no signs of violence on the applicant’s son’s body and found that the death had been caused by hanging.
58. On 15 August 2009 the applicant complained to Trebnje Police Station about the conditions of her son’s detention, and alleged that she had not been taken seriously by prison officers, in particular the governor, J.P.
59. On 17 August 2009 the applicant told Novo Mesto Police that a prisoner from Dob Prison had called her the previous day to tell her that her son had been attacked by another prisoner shortly before his suicide and that the prison officers had done nothing to stop the attack. She also alleged that her son had died in suspicious circumstances and that the head of Block 1, S.Ž., had intimidated her son. She further alleged that the authorities had not adequately responded to her warnings about the fragile mental state of her son and his risk of suicide. On the same day the applicant also went to Trebnje Police Station, where she alleged that her son had been beaten up prior to his death, that the head of Block 1, S.Ž., had threatened her son and had moved him to a cell with no amenities on 13 August 2009. She also alleged that governor J.P. performed his duties in a negligent manner. On the same day the investigating judge on duty ordered a new autopsy to be carried out by the Institute for Forensic Medicine to establish the exact cause of death, whether there were injuries on the body, and whether prompt help could have prevented the death.
60. An autopsy report was prepared by the Institute for Forensic Medicine on 28 August 2009. It showed no injuries on the body which could have been caused by the use of violence; it noted suicide as the certain cause of death. It also noted that the applicant’s son was not under the influence of drugs and that the death could have been prevented only if he had been found no more than five minutes after the hanging.
61. On 14 September 2009 the applicant alleged at the Novo Mesto District Prosecutor’s office that her son’s suicide had been caused by the extortion by S.B. and his attack on the day of her son’s death. She also alleged that the prison guards should be held responsible for the attack, which they could have prevented.
62. On 15 September 2009 the Prosecutor ordered the police to collect evidence concerning the suspects referred to by the applicant, to conduct interviews with the prison guards and relevant inmates and to prepare a report concerning the video recordings.
63. On 23 September 2009 the applicant reported to Ilirska Bistrica Police her suspicion that her son had been murdered in the prison. She said that her son took a large number of tablets, then lost consciousness and was hanged by the prison guards.
64. On 8 October 2009 the Prosecutor sent a letter to police urging them to collect evidence, as previously requested by him. He emphasised the need for an extensive and thorough investigation of the allegations made by the applicant. He also stated that the investigation should be based on direct taking of evidence by police, and gave them certain instructions in this regard.
65. On 23 October 2009 a forensic report was issued. It found that the fingerprints at the scene of the suicide were those of the applicant’s son.
66. On 2 November 2009 the police submitted their report concerning the applicant’s allegations. It transpires from the report that the police had questioned, among others, the head of Block 1 S.Ž., the social worker N.B. and nine inmates. The report referred also to the findings of autopsy reports, the toxicological report, the applicant’s son’s prison file and his diary. It noted that the time of death was sometime between 6.50 p.m. and 7.25 p.m.
67. On 19 November 2009 the Prosecutor requested that a criminal investigation be opened against S.B. concerning the criminal offence of extortion. His request was upheld by the investigating judge. A number of witnesses, including prisoners who knew the applicant’s son and the applicant, were heard. S.B. stated in those proceedings that the applicant’s son had sold everything he had for drugs and had borrowed money from co-inmates, but not from him. According to S.B., the applicant’s son, in order to get more money from his family, falsely reported to authorities that he and D.M. had been extorting money from him. This had had consequences for S.B. as he had been moved to Block 1 for eleven months. S.B. also admitted that he had met the applicant’s son at the staircase on the day of his death. He said that the applicant’s son had greeted him and that he in response had pushed him, saying that he did not have the right to greet him as he had been the reason for his transfer to Block 1. As there was insufficient evidence that S.B. had extorted money from the applicant’s son, and in particular there was insufficient proof that the applicant’s son had owed anything to S.B., the prosecutor eventually discontinued the proceedings (on 24 March 2010). The applicant subsequently took them over in her capacity as a subsidiary prosecutor. The proceedings are currently pending trial.
68. On 19 November 2009 the Prosecutor requested the police to take further measures to investigate the allegations concerning the alleged lack of protection of the applicant’s son by prison staff and ill-treatment by fellow inmates, in particular I.N. and D.M. He also requested that the role of the prison governor J.P. be explored.
69. On 16 December 2010 the police obtained a forensic report which indicated that the handwriting on the letter found next to the body was that of the applicant’s son.
70. On 30 December 2009 and 1 and 25 February 2010 the applicant lodged further criminal complaints against named prisoners and prison officials, including the governor J.P. and the head of Block 1, S.Ž. She alleged, inter alia, that they had committed the criminal offence of negligence by denying her son access to psychiatric care. The Prosecutor subsequently requested the police to question the relevant prison staff with regard to these allegations.
71. On 20 May 2010 the Prosecutor rejected the applicant’s criminal complaints concerning the criminal offences of extortion, endangering the security of a person, murder, abuse of office, violation of human dignity by abuse of power, and theft allegedly committed against the applicant’s son by fellow inmates or prison staff. The written reasons given for the Prosecutor’s decision, which is eighteen pages long, refer to, inter alia, statements by prisoners. While most of them did not indicate anything which would attract particular attention, two of them testified that the applicant’s son prior to his death had mentioned to them that he was unhappy about not having a television, and that he had said he did not feel well, but did not mention suicide. One also said that the applicant’s son had told him that he wanted to sue the Head of Block 1, S.Ž. Prisoner I.N. said that the applicant’s son had been addicted to heroin and spent EUR 40 to 50 on drugs per day. I.N. said that he had lent him EUR 470, and had taken his jacket as EUR 200 of it. The decision further refers to the analysis of the video recordings and to the limited contact between the applicant’s son and S.B. It also notes that S.B. was sanctioned in disciplinary proceedings for an attack on the applicant’s son. The decision moreover refers to statements by S.Ž., who said during questioning by the police that he had been in daily contact with the applicant’s son in the days preceding his death. After his return from Koper Prison, S.Ž. had not noticed any changes in his behaviour which would indicate that he was a suicide risk. According to S.Ž., the applicant’s son wished to stay in a single cell and the fact that there was no light in cell 20 did not appear to bother him. Moreover, he seemed content on 13 August 2009, after being moved to a new cell. S.Ž. also said that the applicant called the prison authorities on an almost daily basis, in particular before the applicant’s son’s transfer to Koper Prison, requesting her son’s transfer and claiming that he felt unsafe. On the basis of the evidence in the file, the Prosecutor concluded that S.B.’s behaviour had not caused the applicant’s son’s suicide. The Prosecutor also found that there was not the slightest indication that the applicant’s son had been murdered. Furthermore, he noted that his accommodation had been determined in the standard procedure and not at the discretion of S.Ž., that the prison staff had acted within their competences, and that S.Ž. and J.P. had tried to make the applicant’s son’s accommodation as comfortable as possible in the circumstances. He established that the applicant’s son had never been denied medical or psychiatric assistance. There was also no evidence of other acts alleged by the applicant, including the alleged extortion by I.N.
72. The applicant, in the capacity of a subsidiary prosecutor, subsequently took over the prosecution in the above cases and lodged an indictment. The proceedings appear still to be pending.
73. On 17 December 2010, the Prosecutor also rejected the applicant’s remaining criminal complaints (see paragraph 70 above), in particular those concerning alleged negligence at work aimed at certain prison personnel.
74. For the relevant domestic law and practice see paragraphs 33-35 and 38-47 of the Court’s judgment in the case of Štrucl and Others v. Slovenia (nos. 5903/10, 6003/10 and 6544/10, 27 September 2011), paragraphs 34-36 of Mandić and Jović v. Slovenia (nos. 5774/10 and 5985/10, 27 September 2011), and Lalić and Others, cited above, as well as paragraphs 42-46 of Butolen v. Slovenia (no. 41356/08, 3 April 2012).
NON_VIOLATED_ARTICLES: 2
NON_VIOLATED_PARAGRAPHS: 2-1
